Citation Nr: 1020473	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to August 
1969.

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in March 2009.  The claim was again 
remanded in July 2009 to obtain a medical opinion.  The 
Veteran's medical records were reviewed and a medical opinion 
was obtained.  The development ordered has been completed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate indicates he died on 
March [redacted], 2004.  The immediate cause of death was throat 
cancer.  The underlying causes of his death were listed as 
ischemic heart disease and lung disease.  

2.  At the time of his death, service connection was in 
effect for residuals of a right shoulder and arm injury, 
which had been rated 10 percent disabling since September 1, 
1969.  

3.  Service treatment records include documentation of 
complaints of chronic cough, which a VA physician linked to 
the Veteran's later diagnosed lung disease, chronic 
obstructive pulmonary disease.  


CONCLUSION OF LAW

The veteran's death was substantially or materially 
contributed to, by a disability incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is where the condition 
substantially and materially contributed to death; it 
combined to cause death, or aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2009).

The veteran's served on active duty from July 1948 to August 
1969.  The veteran's death certificate indicates he died on 
March [redacted], 2004.  The immediate cause of death was throat 
cancer.  The underlying causes of his death were listed as 
ischemic heart disease and lung disease.  No autopsy was 
performed.  

Although throat cancer was not shown in service or within the 
first post service year, (it was diagnosed in 2003), the 
Veteran's service treatment records include  complaints of 
hoarseness, coughing, chest pain, and trouble breathing.  On 
his Report of Medical History for retirement in February 1969 
the Veteran checked having a history of pain or pressure in 
his chest and a chronic cough.  

The Board remanded the claim in July 2009 for a physician to 
review the Veteran's medical history and render an opinion as 
to the whether the lung disease listed on the death 
certificate began in service.  His conclusion was that the 
Veteran's post service lung disease, chronic obstructive 
pulmonary disease, was first manifested in service.  

Given the evidence reflecting the onset of the Veteran's lung 
disease in service, as well as his death certificate showing 
that it contributed to his death, a basis upon which to 
establish service connection for the cause of the Veteran's 
death has been presented.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


